Citation Nr: 0830117	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-40 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in April 2006 at the RO in Jackson, 
Mississippi.  A written transcript of the hearing testimony 
is included in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC for submission to the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b) (2007).  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran does not meet the schedular requirements for 
a TDIU.

2.  The veteran's service connected disabilities are severe 
enough to suggest that that he is unable to obtain or retain 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU rating have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16, 4.18, 4.19 (2007)

2.  The criteria for the submission of the claim for a total 
rating for compensation purposes based on individual 
unemployability to the Director, Compensation and Pension 
Service, are met. 38 C.F.R. § 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

To qualify for a total rating for compensation purposes, the 
evidence must show that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, and there is one disability 
ratable at 60 percent or more, or if there is more than one 
service-connected disability, at least one disability is 
ratable at 40 percent or more and there is a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).

In this case, the veteran is service-connected for bipolar 
disorder and currently assigned a 50 percent disability 
rating.  As such, the veteran does not meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  
However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In January 2005, the veteran underwent a VA examination in 
connection with his claim for an increased rating for his 
bipolar disorder (which is not the subject of this appeal).  
The examiner noted that the veteran experienced manic 
episodes which caused significant conflicts with co-workers 
and that he had difficulty advancing and learning tasks.  The 
examiner concluded that the veteran was significantly 
disabled by his bipolar symptoms.

A February 2005 mental status examination performed at the 
request of the Social Security Administration found that the 
veteran was capable of performing routine, repetitive tasks, 
interacting with co-workers, and receiving supervision at 
that time, but his history of bipolar disorder, and 
specifically his manic symptoms, would interfere with 
maintaining consistent employment.  In October 2005, the 
Social Security Administration determined that the veteran 
was disabled because of lumbar disc disease and bipolar 
disorder.  

The veteran submitted a January 2006 psychiatric evaluation 
by a private psychologist.  The psychologist noted the 
veteran's manic behavior, including treating his co-workers 
in demeaning ways, bizarre behavior, and increased spending.  
The psychiatrist also noted the veteran's episodes of severe 
depression in which he feels incompetent and unable to 
perform his work.  The psychologist concluded that the 
veteran is unable to be employed at any job.  

The veteran underwent another VA examination in August 2007 
in connection with a claim not presently before the Board.  
The examiner concluded that the veteran's occupational 
functioning was seriously affected by his bipolar disorder 
and that his prognosis is poor. 

The veteran reports that he last worked in 2004, at which 
time he resigned from his job as a technician because the 
stress of the job became overwhelming.  He states that he has 
very poor judgment and does stupid things, and becomes very 
dysfunctional in a work environment.

Based on a review of the above, the Board finds that there is 
sufficient evidence in this case to establish that the 
veteran's service-connected disability may produce marked 
interference with employment.  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing a RO 
determination that referral is not warranted and confirming 
that decision.  In this case, based on the factual 
circumstances presented, the Board concludes referral is 
needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board 
may consider whether referral to "appropriate first-line 
officials" for extraschedular rating is required).


ORDER

A total rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(a) is denied.

Submission of a claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b) to the Director, Compensation and Pension Service, 
is warranted.


REMAND

Given the above decision on the TDIU claim, this matter is 
remanded to the Appeals Management Center (AMC) for the 
following action:

1.  The AMC should refer the veteran's 
claim to the Under Secretary for Benefits 
or the Director of VA's Compensation and 
Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b) 
(2007).

2.  Then, readjudicate the claim of 
entitlement to a TDIU.  If the 
determination remains unfavorable to the 
veteran, the AMC must issue a supplemental 
statement of the case and provide the 
veteran and his representative a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


